Citation Nr: 1734727	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability prior to November 25, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran and C.A.

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from May 1969 to May 1971 and July 1971 to July 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran and a witness presented sworn testimony at a hearing before the undersigned in November 2013.  A transcript of that hearing is of record. 

This case was previously before the Board in January 2015 and remanded for additional development.

The issues of entitlement to a rating in excess of 10 percent for a left knee disability prior to November 25, 2013, and in excess of 40 percent thereafter based on limitation of motion and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee is productive of slight instability.


CONCLUSION OF LAW

The criteria for the assignment of a separate 10 percent disability evaluation for left knee instability, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a higher rating for his left knee disability.  He also contends that his left knee condition is productive of instability.  See March 2010 and August 2010 VA examinations; April 2010 Statement in Support of Claim; November 2013 Board hearing transcript, p. 5; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently rated 10 percent for a left knee disability prior to November 25, 2013, and in excess of 40 percent thereafter based on limitation of motion under DC 5261.  The Board finds a separate, compensable rating is warranted for subluxation or lateral instability of the left knee under 38 C.F.R. §4.71a, DC 5257.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

The Veteran reports instability and the use of a cane.  See March 2010 and August 2010 VA examination reports; April 2010 Statement in Support of Claim; November 2013 Board hearing transcript, p. 5.   

However, the March 2010, August 2010, March 2015, and August 2016 VA examiners found no objective evidence of instability.  VA treatment records in 2011 and December 2016 also note no instability of the left knee.

The instability is slight in severity and, therefore, warrants a separate 10 percent rating, but not higher.  As the VA examinations and treatment records show no medical objective evidence of instability, aside from the Veteran's use of a cane to walk, a higher rating of 20 percent for moderate instability is not warranted.


ORDER

A 10 percent rating for slight left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

In regard to an increased rating for the left knee based on limitation of motion, VA examinations of the Veteran's left knee were conducted in June 2009, March 2010, August 2010, March 2015 and August 2016.  However, the examiners did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted to address left knee limitation of motion.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In regard to the Veteran's claim for TDIU, on his May 2016 Application for Increased Compensation Based on Unemployability, he contends that his knee conditions, especially the right knee, prevent him from securing or following a substantially gainful occupation.  He reports that he last worked in 2010.  He reports that he worked in labor at the Shakamak State Park until 2002.  He also reports that he tried to work at Rural King, but he did not last a week due to knee problems, and he tried to work at Walmart, but did not last two weeks due to knee problems.  

However, he does not specify the specific date he stopped working or what his last position was in 2010.  The record contains conflicting statements regarding the date the Veteran stopped working.  At the Veteran's January 2017 DRO hearing and July 2017 VA back examination, he reported he stopped working in 2001.  However, a June 2011 VA treatment record notes the Veteran was employed part time and an August 2011 VA treatment record notes that he retired four years prior.  The AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which specifically includes his last day of work and his last position.

The Veteran's claim for TDIU is inextricably intertwined with his claim for a rating in excess of 10 percent for a left knee disability, and in excess of 40 percent thereafter based on limitation of motion.  Thus, a decision by the Board on the Veteran's TDIU would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The Board notes that the Veteran is currently receiving a 100 percent evaluation for his right knee disability due to convalescence and special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) through June 1, 2018.  On the Veteran's May 2016 Application for Increased Compensation Based on Unemployability, he contends that his knee conditions, especially the right knee, prevent him from securing or following a substantially gainful occupation.  A Veteran may not receive a TDIU and a 100 percent rating for the same disability.

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his left knee disability and entitlement to TDIU and any additional, pertinent records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to his claim for an increased rating for his left knee disability and entitlement to TDIU due to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee disability and the impact of his service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee condition.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the left knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

c. Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right knee and the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include the month, day, and year he stopped working and his last position.

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


